Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the elected claims filed on 09/08/2022.
	Claims 1-8 and 15-20 are pending.
Claims 9-14 and 21 are withdrawn. 
Election/Restriction
Applicant’s election without traverse in the reply filed on 09/08/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on 01/15/2021 is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharood (Pub. No. US 2001/0048030 A1).

Regarding claim 1, Sharood teaches one or more non-transitory computer-readable media storing instructions that, when executed by a computing device comprising at least one processor, memory, and a communication interface, cause the computing device to: generate a first control flow and a first user graphics of a first generated user interface identical to that in a first physical user interface (Sharood ¶ [0231], “home manager software is able to display virtual control panels for each appliance as shown in FIG. 25…The appliance's virtual control panel has the same appearance as the physical controls panel on the appliance.”); generate a second control flow and a second user graphics of a second generated user interface identical to that in a second physical user interface (Sharood ¶ [0231], “home manager software is able to display virtual control panels for each appliance as shown in FIG. 25…The appliance's virtual control panel has the same appearance as the physical controls panel on the appliance.”; see also ¶ [0229]-[0230], regarding a plurality of appliances); display a dash board with a first status of the first generated user interface and a second status of the second generated user interface (Sharood Fig. 7C & ¶¶ [0099] & [0231], dashboard in Fig. 7C displays status of the generated user interfaces); receive an selection input to select one of the generated user interfaces of the dash board, wherein the selected generated user interface corresponds to a corresponding physical user interface and modify the selected generated user interface based on inputted manipulations (Sharood Fig. 7C & ¶¶ [0099], [0116], & [0231], dashboard in Fig. 7C displays status of the generated user interfaces which can be selected by the user – for example, in Fig. 7C user can select interfaces by pressing on toolbar icons 751).

Regarding claim 2, Sharood teaches the one or more non-transitory computer-readable media of claim 1. Sharood furthermore teaches storing instructions that, when executed by the computing device, further cause the computing device to: control at least one smart device associated with the corresponding physical user interface (Sharood ¶ [0125], “the smart appliance can be remotely controlled through use of a virtual control panel displayed on a BC system interface, such as a portable tablet 150”; see also ¶ [0231], “appliance can be controlled remotely under the supervision and monitoring of a portable web pad 150 within the home”).

Regarding claim 3, Sharood teaches the one or more non-transitory computer-readable media of claim 2. Sharood furthermore teaches storing instructions that, when executed by the computing device, further cause the computing device to: select one or more of the at least one smart device associated with the corresponding physical user interface (Sharood Fig. 7C & ¶ [0116], “A tool bar 75 for selecting specific features, such as, for example, a particular appliance to control”).

Regarding claim 4, Sharood teaches the one or more non-transitory computer-readable media of claim 1. Sharood furthermore teaches storing instructions that, when executed by the computing device, further cause the computing device to: synchronize a current status of the first physical user interface with the first status of the first generated user interface (Sharood Fig. 25 & ¶ [0231] virtual control panel has same appearance as physical control panel and is therefore synchronized to the physical control panel; see also Fig. 7C).

Regarding claim 5, Sharood teaches the one or more non-transitory computer-readable media of claim 1. Sharood furthermore teaches control a controlled device in accordance with the inputted manipulations through the selected generated user interface (Sharood ¶ [0125], “the smart appliance can be remotely controlled through use of a virtual control panel displayed on a BC system interface, such as a portable tablet 150”; see also ¶ [0231], “appliance can be controlled remotely under the supervision and monitoring of a portable web pad 150 within the home”; see also Fig. 7C & ¶ [0116], “A tool bar 75 for selecting specific features, such as, for example, a particular appliance to control”).

Regarding claim 6, Sharood teaches the one or more non-transitory computer-readable media of claim 5. Sharood furthermore teaches update a third status of the corresponding physical user interface from a fourth status of the selected generated user interface (Sharood Fig. 25 & ¶ [0231] virtual control panel has same appearance as physical control panel and is therefore synchronized to the physical control panel; see also Fig. 7C).

Regarding claim 7, Sharood teaches the one or more non-transitory computer-readable media of claim 5. Sharood furthermore teaches subsequently control the controlled device in accordance with a user input through the corresponding physical user interface (Sharood ¶ [0125], “the smart appliance can be remotely controlled through use of a virtual control panel displayed on a BC system interface, such as a portable tablet 150”; see also ¶ [0231], “appliance can be controlled remotely under the supervision and monitoring of a portable web pad 150 within the home”).

Regarding claim 8, Sharood teaches the one or more non-transitory computer-readable media of claim 5. Sharood furthermore teaches update the fourth status of selected generated user interface from the third status of the corresponding physical user interface (Sharood Fig. 25 & ¶ [0231] virtual control panel has same appearance as physical control panel and is therefore synchronized to the physical control panel; see also Fig. 7C).

Regarding claim 15, Sharood teaches a mobile computing device for controlling a plurality of smart devices, the mobile computing device comprising: at least one processor (Fig. 24, Web Pad 150 & ¶ [0229], web pad inherently includes a processor to function); a wireless communication interface (Fig. 24, Web Pad 150 is wirelessly connected and therefore has a wireless communications interface & ¶ [0229]); and memory (Fig. 24, Web Pad 150 & ¶ [0229], web pad inherently includes a memory to function) storing computer-readable instructions that, when executed by the at least one processor, cause the mobile computing device to: generate a first control flow and a first user graphics of a first generated user interface identical to that in a first physical user interface (Sharood ¶ [0231], “home manager software is able to display virtual control panels for each appliance as shown in FIG. 25…The appliance's virtual control panel has the same appearance as the physical controls panel on the appliance.”); generate a second control flow and a second user graphics of a second generated user interface identical to that in a second physical user interface (Sharood ¶ [0231], “home manager software is able to display virtual control panels for each appliance as shown in FIG. 25…The appliance's virtual control panel has the same appearance as the physical controls panel on the appliance.”; see also ¶ [0229]-[0230], regarding a plurality of appliances); display a dash board with a first status of the first generated user interface and a second status of the second generated user interface (Sharood Fig. 7C & ¶¶ [0099] & [0231], dashboard in Fig. 7C displays status of the generated user interfaces); receive an selection input to select one of the generated user interfaces of the dash board, wherein the selected generated user interface corresponds to a corresponding physical user interface and modify the selected generated user interface based on inputted manipulations (Sharood Fig. 7C & ¶¶ [0099], [0116], & [0231], dashboard in Fig. 7C displays status of the generated user interfaces which can be selected by the user – for example, in Fig. 7C user can select interfaces by pressing on toolbar icons 751); and control, through the wireless communication interface, at least one smart device associated with the corresponding physical user interface (Sharood ¶ [0125], “the smart appliance can be remotely controlled through use of a virtual control panel displayed on a BC system interface, such as a portable tablet 150”; see also ¶ [0231], “appliance can be controlled remotely under the supervision and monitoring of a portable web pad 150 within the home”).

Sharood teaches all the limitations of claims 16-20 as asserted above with regard to claims 3 and 5-8, respectively. 
Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
Jiang (Pub. No. US 2013/0293666 A1) teaches “In FIG. 25, a second GUI design 2502 allows for many more channels to be supported. The second GUI design 2502 may include one or more of the buttons of the first GUI design 2504. Moreover, a user may also use next page 2504 and last page 2506 buttons to flip back and forth through multiple channels. The second GUI design 2502 may mimic the design of the physical device 102 to result in similar user experience.” Jiang [0294].
Chen (Pub. No. US 2012/0005267 A1) teaches “Any actions or tasks that can be executed by the devices 10 through 12 can also be executed by the emulators 420, 424 on the server 16. The emulator 420, 424 on the server 16 also includes a graphical user interface (GUI) which is identical to the physical interface of the device 10 (displayed on the display unit 179 of the device 10, as shown in FIG. 1) such that the GUI is identical to the physical interface of the device 10.” Chen ¶ [0041].
Sooch (Pub. No. US 2022/0104321 A1) teaches “The remote controllers can therefore be a physical keypad connected via a wire or wirelessly to the group or groups of physical illumination devices controlled by the physical keypad, or the remote controllers can be a computer-based portable device connected wirelessly to the group or groups of illumination devices controlled by a virtual keypad shown on a GUI of the wireless portable device. The virtual keypad shown on the GUI of the mobile device can appear identical to the physical keypads, with virtual triggers (i.e., buttons, sliders, etc.) like the actual triggers on the physical keypads.” Sooch ¶ [0054].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Gregory P. Tolchinsky
/G.P.T./
Examiner, Art Unit 2456



/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456